DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2017/0046663).
Regarding claim 1, Wong et al. disclose a failure diagnosis system comprising: an electric tool (100) having a function of storing usage history information thereof (Fig.2, para. [ 0104]: the electric tool 100 further comprises an information collection unit 61 configured to collect running data of the electric tool 100, an information processing unit 62 configured to analyze and process the data collected by the information collection unit 61 to determine a fault type, a storage unit 63 that stores a processing result of the information processing unit 62); and a diagnosis device (para. [0109]: The external device may be an 
Regarding claim 2, Wong et al. disclose the usage history information includes at least one of a motor operation time (para. [0131]: determining condition thereof is that a motor total working time length is greater than 100 
Regarding claim 5, Wong et al. disclose wherein the diagnosis device displays usage history information of the electric tool being connected (para. [0109]: the external device displays the data on a display screen of the external device, so that maintenance personnel can known a type and reason of the fault, thereby implementing that the maintenance personnel maintain the electric tool 100 according to the type and reason of the fault). 
Regarding claim 6, Wong et al. disclose the diagnosis device is capable of being connected to the electric tool in a wired manner through a connector for cable connection facing outside from a housing of the electric tool, or is capable of being wirelessly connected to the electric tool (Fig.3, para. [0109], [0126]: After the external device and the electric tool 100 implement a communication connection, the communication control unit 64 controls the communication unit 65 to perform data transmission. Data stored in the storage unit 63 of the electric tool 100 is transferred to the external device by using the communication unit 65). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2017/0046663) in view of Yanagihara et al. (US 2013/0314007 A1).
Regarding claim 3, Wong et al. fail to disclose the electric tool includes a brushless motor, an inverter circuit for electrical conduction to the brushless motor, and a control unit that controls the inverter circuit. 
Yanagihara et al. teach the electric tool (10) includes a brushless motor (14), an inverter circuit (40) for electrical conduction to the brushless motor (14), and a control unit (70) that controls the inverter circuit (40)(see Fig.2, para. [0051], [0059]).

Regarding claim 4, Wong et al. teach the diagnosis device estimates a constituent part of the electric tool to be out of order in a case where the usage history information indicates one of the following (2) the filter circuit is estimated to be out of order in a case where the electric tool is AC-driven and has a filter circuit, and a case where it is indicated that the brushless motor is able to be driven and an overvoltage abnormality is present (para. [0105]: a current collection circuit and a voltage collection circuit that detect a current and a voltage on the motor 20. The running data is stored in the storage unit 63. The information processing unit 62 analyzes and processes the data, so as to determine whether a fault occurs in the electric tool 100 and a type of the fault that occurs). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yanagihara et al. with the teaching of Wong et al. in order to provide electric power tool with a three-phase brushless motor that drives a tool.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.